DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanigawa (US 6,302,927 B1).
Consider claim 1.  Tanigawa teaches a semiconductor processing system comprising:  a first component (3) forming a first chamber with a first sealed environment (within 3) at a first state within the first chamber; and a second component (2) coupled to the first component, wherein the second component forms a second chamber with a second sealed environment (S2) at a second state within the second chamber, wherein a third component (51, 52) is to change the first state of the first sealed environment within the first chamber to cause the first state to be substantially similar to the second state of the second sealed environment within the second chamber, and wherein the second sealed environment is at the second state prior to changing of the first state of the first sealed environment to be substantially similar to the second state (see column 6, lines 13-26).
Consider claim 2.  Tanigawa teaches that the first component is a substrate carrier (3) and the second component is one or more of a load port, a load lock, or a factory interface (2); or the second component is the substrate carrier and the first component is one or more of the load port, the load lock, or the factory interface.
Consider claim 3.  Tanigawa teaches that the first state of the first sealed environment is to be changed to be substantially similar to the second state of the second sealed environment via one or more of:  one or more pump-purge cycles of the first chamber; filling the first chamber with a first gas or a first gas mixture that is substantially similar to a second gas or second gas mixture of the second chamber (see column 6, lines 13-26); or evacuating the first chamber to a first vacuum level that is substantially similar to a second vacuum level of the second chamber.
Consider claims 4 and 5.  Tanigawa teaches that the second state is one or more of:  a type or mixture of one or more gases in the second chamber, wherein the one or more gases comprise one or more of nitrogen or argon; a temperature of the one or more gases in the second chamber; a pressure of the one or more gases in the second chamber (see column 6, lines 13-26); molar percentages of the one or more gases in the second chamber; or a vacuum level of the second chamber.
Consider claim 6.  Tanigawa teaches that the first state of the first sealed environment is to be changed to be substantially similar to the second state of the second sealed environment subsequent to coupling of the first component and the second component (see column 6, lines 13-26) and prior to opening of a door that separates the first chamber of the first component and the second chamber of the second component (see column 6, lines 27-38).
Consider claim 7.  Tanigawa teaches that the first component comprises a first door (32) that creates the first sealed environment, the first component mounts to the second component, and the second sealed environment is created around at least the first door of the first component; or the second component comprises a second door that creates the second sealed environment, the second component mounts to the first component, and the first sealed environment is created around at least the second door of the second component.
Consider claim 8.  Tanigawa teaches a method comprising:  determining that a first state of a first sealed environment within a first chamber (3) formed by a first component of a semiconductor 
Consider claim 9.  Tanigawa teaches that the first component is a substrate carrier (3) and the second component is one or more of a load port, a load lock, or a factory interface (2); or the second component is the substrate carrier and the first component is one or more of the load port, the load lock, or the factory interface.
Consider claim 10.  Tanigawa teaches that the causing of the first state of the first sealed environment to be changed to be substantially similar to the second state of the second sealed environment is via one or more of:  one or more pump-purge cycles of the first chamber; filling the first chamber with a first gas or a first gas mixture that is substantially similar to a second gas or second gas mixture of the second chamber (see column 6, lines 13-26); or evacuating the first chamber to a first vacuum level that is substantially similar to a second vacuum level of the second chamber.
Consider claims 11 and 12.  Tanigawa teaches that the second state is one or more of:  a type or mixture of one or more gases in the second chamber, wherein the one or more gases comprise one or more of nitrogen or argon; a temperature of the one or more gases in the second chamber; a pressure of the one or more gases in the second chamber (see column 6, lines 13-26); molar percentages of the one or more gases in the second chamber; or a vacuum level of the second chamber.
Consider claim 13.  Tanigawa teaches that the determining that the first state of the first sealed environment within the first chamber is to be changed to be substantially similar to the second state of 
Consider claim 14.  Tanigawa teaches that the causing of the first state of the first sealed environment within the first chamber to be changed to be substantially similar to the second state of the second sealed environment within the second chamber is subsequent to coupling of the first component and the second component (see column 6, lines 13-26) and prior to opening of a door that separates the first chamber of the first component and the second chamber of the second component (see column 6, lines 27-38).
Consider claim 15.  Tanigawa teaches that the first component comprises a first door (32) that creates the first sealed environment, the first component mounts to the second component, and the second sealed environment is created around at least the first door of the first component; or the second component comprises a second door that creates the second sealed environment, the second component mounts to the first component, and the first sealed environment is created around at least the second door of the second component.
Consider claim 16.  Tanigawa teaches a first system component of a semiconductor processing system, the first system component comprising:  a body (3) forming a first chamber and configured to form a first sealed environment (within 3) at a first state within the first chamber; and a surface feature (31a) to seal against a second system component (2), wherein the second system component forms a second chamber and is configured to form a second sealed environment (S2) at a second state within the second chamber, wherein:  the first state of the first sealed environment within the first chamber is to be changed to be substantially similar to the second state of the second sealed environment within the second chamber, the second sealed environment being at the second state prior to changing of the first state of the first sealed environment to be substantially similar to the second state (see column 6, lines 13-26); or the second state of the second 
Consider claim 17.  Tanigawa teaches that the first system component is a substrate carrier (3) and the second system component is one or more of a load port, a load lock, or a factory interface (2); or the second system component is the substrate carrier and the first system component is one or more of the load port, the load lock, or the factory interface.
Consider claims 18 and 19.  Tanigawa teaches that the first state or the second state is one or more of:  a type or mixture of one or more gases in the second chamber, wherein the one or more gases comprise one or more of nitrogen or argon; a temperature of the one or more gases in the second chamber; a pressure of the one or more gases in the second chamber (see column 6, lines 13-26); molar percentages of the one or more gases in the second chamber; or a vacuum level of the second chamber.
Consider claim 20.  Tanigawa teaches a door (32) that creates the first sealed environment, the first system component mounts to the second system component, and the second sealed environment is created around at least the door of the first system component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652